     Case 2:18-cv-01865-MCE-CKD Document 24 Filed 09/17/20 Page 1 of 4

 1   ROBERT J. HANNA, Bar No. 66105
     robert.hanna@bbklaw.com
 2   SETH MEREWITZ, Bar No. 195982
     seth.merewitz@bbklaw.com
 3   MATTHEW L. GREEN, Bar No. 227904
     matthew.green@bbklaw.com
 4   BEST BEST & KRIEGER LLP
     655 West Broadway, 15th Floor
 5   San Diego, CA 92101
     Telephone: (619) 525-1300
 6   Facsimile: (619) 233-6118
 7   Attorneys for Plaintiff
     DIMENSION PROPERTIES, LLC
 8

 9                                  UNITED STATES DISTRICT COURT
10                                 EASTERN DISTRICT OF CALIFORNIA
11

12   DIMENSION PROPERTIES, LLC,                  Case No. 2:18-CV-01865-MCE-CKD
                                                 Judge: Hon. Morrison C. England, Jr.
13                            Plaintiff,
                                                 STIPULATION TO FURTHER
14   v.                                          EXTEND TIME TO RESPOND TO
                                                 COMPLAINT AND COMPLETE
15   UNITED STATES OF AMERICA;                   RULE 26(f) CONFERENCE; ORDER
     and CITY OF SACRAMENTO,                     THEREON
16
                              Defendants.        Complaint Filed: July 2, 2018
17

18

19
20

21

22

23

24

25

26

27

28

                                                            STIP. TO FURTHER EXTEND TIME
     60441.00054\33283075.1                    -1-
                                                                     2:18-CV-01865-MCE-CKD
                                     Case 2:18-cv-01865-MCE-CKD Document 24 Filed 09/17/20 Page 2 of 4

                                 1                                        RECITALS
                                 2            WHEREAS, on July 2, 2018, Plaintiff Dimension Properties, LLC
                                 3   (“Dimension”) commenced the above-captioned action by filing a Complaint for
                                 4   Declaratory Relief and to Quiet Title (“Complaint”) against Defendants United
                                 5   States of America (“United States”) and City of Sacramento (“City”). (ECF No. 1.)
                                 6            WHEREAS, upon filing of the Complaint, the Court issued an Initial Pretrial
                                 7   Scheduling Order, which, among other items, directed the parties to meet and
                                 8   confer as required by Federal Rule of Civil Procedure 26(f) regarding their
                                 9   discovery plan within sixty (60) days of service of the Complaint. (ECF No. 4 at
                                10   2:14-16.)
655 WEST BROADWAY, 15TH FLOOR




                                11            WHEREAS, on July 26, 2018, the City filed a Disclaimer of Interest in
    BEST BEST & KRIEGER LLP

      SAN DIEGO, CA 92101




                                12   response to the Complaint. (ECF No. 5.)
        LAW OFFICES OF




                                13            WHEREAS, beginning in August 2018, respective counsel for Dimension
                                14   and the United States have been meeting and conferring regarding the action in an
                                15   effort to reach an amicable resolution of this matter.
                                16            WHEREAS, in light of the parties’ ongoing settlement efforts, and upon the
                                17   stipulations of the parties, the Court extended the time for the United States to
                                18   respond to the Complaint to September 21, 2020, and continued the deadline for the
                                19   parties to meet and confer as required by Federal Rule of Civil Procedure 26(f) to
                                20   October 26, 2020. (ECF Nos. 8, 10, 13, 16, 18, 20, 22.)
                                21            WHEREAS, the parties’ settlement discussions and efforts continue to be
                                22   aimed at reaching a legislative resolution that will moot the action, and although the
                                23   parties have made significant progress in this regard, further progress continues to
                                24   be delayed at this time due to the COVID-19 pandemic and its impact on Congress.
                                25            WHEREAS, in light of the parties’ ongoing efforts to reach an informal
                                26   resolution, Dimension and the United States agree (1) that the time for the United
                                27   States to respond to the Complaint should be further extended to January 25, 2021,
                                28   ///
                                                                                              STIP. TO FURTHER EXTEND TIME
                                     60441.00054\33283075.1                  -2-
                                                                                                       2:18-CV-01865-MCE-CKD
                                     Case 2:18-cv-01865-MCE-CKD Document 24 Filed 09/17/20 Page 3 of 4

                                 1   and (2) that the deadline for the parties to meet and confer as required by Federal
                                 2   Rule of Civil Procedure 26(f) should be further continued to March 1, 2021.
                                 3                                    STIPULATION
                                 4            IT IS HEREBY STIPULATED by and between Dimension, by and through
                                 5   its counsel of record, Robert J. Hanna, Seth Merewitz, and Matthew L. Green of
                                 6   Best Best & Krieger LLP, and the United States, by and through its counsel of
                                 7   record, Joseph B. Frueh, Assistant United States Attorney, (1) that the United States
                                 8   shall have until January 25, 2021, to respond to the Complaint in the above-
                                 9   captioned action, and (2) that the parties shall have until March 1, 2021, to meet
                                10   and confer as required by Federal Rule of Civil Procedure 26(f) regarding their
655 WEST BROADWAY, 15TH FLOOR




                                11   discovery plan.
    BEST BEST & KRIEGER LLP

      SAN DIEGO, CA 92101




                                12
        LAW OFFICES OF




                                     Dated: September 16, 2020        BEST BEST & KRIEGER LLP
                                13

                                14
                                                                      By: /s/ Robert J. Hanna
                                15                                      ROBERT J. HANNA
                                                                        SETH MEREWITZ
                                16                                      MATTHEW L. GREEN
                                                                        Attorneys for Plaintiff
                                17                                      DIMENSION PROPERTIES, LLC
                                18   Dated: September 16, 2020
                                19
                                                                      By: /s/ Joseph B. Frueh (as authorized on 9/16/20)
                                20                                      JOSEPH B. FRUEH
                                21
                                                                        Assistant United States Attorney
                                                                        Attorneys for Defendant
                                22
                                                                        UNITED STATES OF AMERICA

                                23

                                24

                                25

                                26

                                27

                                28

                                                                                           STIP. TO FURTHER EXTEND TIME
                                     60441.00054\33283075.1                -3-
                                                                                                    2:18-CV-01865-MCE-CKD
                                     Case 2:18-cv-01865-MCE-CKD Document 24 Filed 09/17/20 Page 4 of 4

                                 1                                         ORDER
                                 2            Pursuant to the stipulation between the parties, (ECF No. 17), the United
                                 3   States shall have until January 25, 2021, to respond to the Complaint in the above-
                                 4   captioned action, and (2) the parties shall have until March 1, 2021, to meet and
                                 5   confer as required by Federal Rule of Civil Procedure 26(f) regarding their
                                 6   discovery plan.
                                 7            IT IS SO ORDERED.
                                 8

                                 9   Dated: September 16, 2020
                                10
655 WEST BROADWAY, 15TH FLOOR




                                11
    BEST BEST & KRIEGER LLP

      SAN DIEGO, CA 92101




                                12
        LAW OFFICES OF




                                13

                                14

                                15

                                16

                                17

                                18

                                19
                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28

                                                                                          STIP. TO FURTHER EXTEND TIME
                                     60441.00054\33283075.1                 -4-
                                                                                                   2:18-CV-01865-MCE-CKD
